UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 VERN RAMON LOCKRIDGE,
 owner of Close2DaEdge PC Technology
 Solution,

              Plaintiff,                               18-CV-814
                                                       DECISION AND ORDER
       v.

 PROGRESSIVE INSURANCE, and

 LEGI MOTORS,

              Defendants.



      The pro se plaintiff, Vern Ramon Lockridge, has filed a complaint against Legi

Motors and Progressive Insurance. He asserts claims in connection with damage to his

vehicle that allegedly occurred when Legi Motors transported it. Docket Item 1 at 6. He

also has moved to proceed in forma pauperis (that is, as someone who should have the

prepayment of the ordinary filing fee waived because he cannot afford it), Docket Item

3, and he has asked this Court to appoint counsel for him, Docket Item 4.

      Because Lockridge meets the statutory requirements to proceed in forma

pauperis under 28 U.S.C. § 1915(a), his motion is granted. As a result, the Court has

screened the complaint under 28 U.S.C. § 1915(e). For the reasons that follow,

Lockridge’s claims are dismissed with prejudice.
                                       DISCUSSION


I.     IN FORMA PAUPERIS

       A party seeking to bring a civil action in federal court ordinarily is required to pay

a $350 filing fee, 28 U.S.C. § 1914, and an additional administrative fee of $50. See

Wagoner v. Ciocca, 2016 WL 5720827, at *1 (W.D.N.Y. Sept. 30, 2016). But a litigant

may ask to avoid the payments by moving for leave to proceed in forma pauperis. See

28 U.S.C. § 1915(a)(1).

       The court evaluates a litigant's financial status to determine whether he or she is

eligible to proceed in forma pauperis under § 1915(a). 1 To be eligible, an applicant

must complete an affidavit demonstrating that he or she meets the requirements of

§ 1915(a). More specifically, applicants are not required to "demonstrate absolute

destitution," Potnick v. E. State Hosp., 701 F.2d 243, 244 (2d Cir. 1983), but must

establish that they cannot afford to pay for both the necessities of life and the costs of

litigation. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). Because

Lockridge meets the statutory requirements of 28 U.S.C. § 1915(a), Docket Item 3, he is

granted permission to proceed in forma pauperis. Therefore, under 28 U.S.C.

§ 1915(e)(2)(B), this Court screens the complaint.




       1 28 U.S.C. § 1915 addresses leave to proceed in forma pauperis. That section’s
requirement that "the prisoner" provide a statement of all assets that he or she
possesses does not preclude non-prisoners from proceeding in forma pauperis in
federal court. Floyd v. U.S. Postal Serv., 105 F.3d 274, 275-76 (6th Cir. 1997). "Only
prisoners, however, have the additional requirement of filing a prison trust account"
statement under 28 U.S.C. § 1915(a)(2). Id. at 277.



                                              2
II.    SCREENING THE COMPLAINT

       Section 1915 "provide[s] an efficient means by which a court can screen for and

dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)

(citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). Under § 1915, the court

“shall dismiss the case at any time if the court determines that [it] . . . (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B). "The settled rule is that 'a complaint should not be dismissed for failure

to state a claim unless it appears beyond doubt that the plaintiff can prove no set of

facts in support of his claim which would entitle him to relief.'" Flores v. S. Peru Copper

Corp., 343 F.3d 140, 148 (2d Cir. 2003) (quoting Conley v. Gibson, 355 U.S. 41, 45-46

(1957)). But leave to amend a complaint should be denied if any amendment would be

futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       In evaluating the complaint, the court must accept all the plaintiff’s factual

allegations as true and draw all inferences in the plaintiff's favor. See Larkin v. Savage,

318 F.3d 138, 139 (2d Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d

Cir. 1999). "Specific facts are not necessary," and the plaintiff "need only 'give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.'"

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (internal quotation marks and citations omitted)).


       A.      The Complaint’s Allegations

       A liberal reading of the complaint here tells the following story. Lockridge and

Legi Motors, a company based in Cincinnati, Ohio, agreed that Legi Motors would


                                                3
transport Lockridge’s vehicle, a 2001 Mercedes-Benz CL500, from Columbus, Ohio, to

30 Fernhill St., Buffalo, New York. Docket Item 1 at 6, 15, 18. Legi Motors agreed to

pick up the vehicle in Columbus on January 25, 2017. Id. Legi Motors is insured by

Progressive Insurance. Id. at 8.

       While Lockridge’s vehicle was being transported, Legi Motors “somehow allowed

[Lockridge’s] vehicle to be vandalized.” Id. at 6. $10,000 was stolen from the vehicle.

Id. Lockridge “filed a claim against Progressive Insurance for the stolen money and

they said that [he] must prove that [he] had the cash.” Id. After the car arrived in

Buffalo, the driver told Lockridge that “it looks like someone did something to the car.”

Id.

       Lockridge’s vehicle was damaged when it was being transported. Id. at 17.

Specifically, the license plate molding was cracked, there was a “gash” on the driver’s

door, and there was missing caps on the bumpers. Id. Lockridge seeks to be

compensated for both the damage and the stolen money.


       B.     Analysis

              1.     38 U.S.C. § 7316 Civil Negligence

       Lockridge asserts that the basis for federal question jurisdiction over his claims is

civil negligence under 38 U.S.C. § 7316. Docket Item 1 at 3.

       38 U.S.C. § 7316 does not authorize jurisdiction over Lockridge’s (or over any)

claim. That statute simply limits the scope of tort liability extended to medical personnel

of the Veteran’s Administration arising out of the course of their employment and

performance of their professional duties. Id.; see Benitez v. Presbiterian Hospital, 539

F. Supp. 470, 472 (D. P.R. 1982) (describing purpose of predecessor statute to § 7316).


                                             4
It provides that if a person seeks damages from the United States arising from the

malpractice or negligence of a Veteran’s Administration health care employee, that

person may not also seek to recover against the individual employee. Id.

        Lockridge does not seek relief against the United States, the Veteran’s

Administration, or any health care employee of the Veteran’s Administration. Docket

Item 1. Therefore, § 7316 has no bearing on his case and does not provide this Court

with subject matter jurisdiction over his claims. And the Court knows of no other statute

that might confer federal question subject matter jurisdiction.


              2.      Diversity Jurisdiction

        Lockridge’s complaint may raise state-law tort or contract law-based claims, and

federal courts sometimes have the power to hear such claims between citizens of

different states. See U.S. Const. Art. III, § 2; 28 U.S.C. § 1332. “In order to provide a

neutral forum for what have come to be known as diversity cases, Congress has

granted district courts original jurisdiction in civil actions between citizens of different

States, between U.S. citizens and foreign citizens, or by foreign states against U.S.

Citizens.” Estate of Gallo v. Bob Evans Restaurant, 2019 WL 350163, *1 (W.D.N.Y.

Jan. 29, 2019) (quoting Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552

(2005)). “To ensure that diversity jurisdiction does not flood the federal courts with

minor disputes, § 1332(a) requires that the matter in controversy in a diversity case

exceed a specified amount, currently $75,000.” Id. (quoting Exxon Mobil, 545 U.S. at

552).




                                               5
       Lockridge’s claims, however, do not give this Court diversity jurisdiction.

Although there may well be diversity of citizenship among the parties, 2 Lockridge

contends that the amount in controversy is only $15,000. Docket Item 1 at 4.

Therefore, this Court does not have diversity jurisdiction over Lockridge’s claims.


                                        CONCLUSION


       Lockridge has met the statutory requirements of 28 U.S.C. § 1915(a) and has

filed the required affidavit. The Court therefore grants his request to proceed in forma

pauperis. 3 But this Court lacks jurisdiction to proceed further. Generally, the court will

afford a pro se plaintiff an opportunity to amend or to be heard prior to dismissal. See

Abbas, 480 F.3d at 639. But because leave to amend the pleading would be futile for




       2 The complaint suggests that Lockridge is a citizen of New York, Legi Motors is
a citizen of Ohio, and Progressive Insurance is an Ohio corporation with a principal
place of business in Ohio. Docket Item 1 at 1-2, 8, 15.
       3  Although the Court lacks jurisdiction over Lockridge’s civil action, the Court
nonetheless must grant his in forma pauperis motion before making that determination.
Statutes that give the Court subject matter jurisdiction, such as 28 U.S.C. § 1331 and
§ 1332, grant district courts “original jurisdiction over all civil actions” in certain contexts.
(emphasis added). But 28 U.S.C. § 1914 and § 1915 clarify that no civil action even
exists until either a plaintiff pays the required filing and miscellaneous fees, § 1914, or a
court grants a plaintiff’s motion to proceed without paying those fees, § 1915. See
§ 1914 (“The clerk of each district court shall require the parties instituting any civil
action, suit, or proceeding . . . to pay a filing fee”); § 1915 (“any court of the United
States may authorize the commencement . . . of any suit, action or proceeding, . . .
without prepayment of fees”) (emphasis added). See also Grupo Dataflux v. Atlas
Global Group, L.P., 541 U.S. 567, 570 (2004) (quoting Mollan v. Torrance, 9 Wheat.
537, 539 (1824)) (“It has long been the case that ‘the jurisdiction of the court depends
upon the state of the things at the time of the action brought’”). So by granting the
plaintiff’s motion for in forma pauperis status, the Court authorizes the commencement
of the action, which the Court then finds it has no jurisdiction to entertain.

                                                6
the reasons stated above, this Court dismisses Lockridge’s claims with prejudice under

§ 1915(e). See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).


                                          ORDER


         In light of the above, it is ORDERED that Lockridge’s motion to proceed in forma

pauperis, Docket Item 3, is GRANTED; and it is further

         ORDERED that Lockridge’s claims are dismissed with prejudice, and his motion

to appoint counsel, Docket Item 4, is therefore moot.

         SO ORDERED.

Dated:         February 21, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             7
